ON MOTION

ORDER

Petitioner moves without opposition for reconsideration of the court’s April 10, 2008, order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination and a 14-day extension to file his initial brief.
Petitioner has now submitted a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s April 10, 2008 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Petitioner’s brief is due on or before April 28, 2008.